IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher Cassatt,                   :
                       Petitioner      :
                                       :
             v.                        :     No. 2278 C.D. 2015
                                       :
Workers' Compensation Appeal           :
Board (Uninsured Employers             :
Guaranty Fund),                        :
                    Respondent         :



                                      ORDER


             NOW, November 2, 2016, upon consideration of respondent’s

application for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge